Citation Nr: 0400558	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
spine injury with degenerative arthritis and osteophytosis, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA examinations of November 2001 and March 2003 were both 
performed without benefit of review of the veteran's claims 
file.  The veteran complains of pain radiating to the lower 
extremities.  Consequently, the question whether he has 
intervertebral disc syndrome is material to his claim.

Neither examiner saw the reports of electrodiagnostic tests 
done in November 2001.  Additional magnetic resonance imaging 
(MRI) of the low back has been done since the November 2001 
examination, and the March 2003 examiner apparently did not 
have those reports.

Resolution of this claim requires an examination by a fully 
informed examiner so VA can determine whether to rate the 
veteran's disability as intervertebral disc syndrome.  If the 
disability should be rated as intervertebral disc syndrome, 
the RO must consider whether to apply the rating criteria 
effective before September 23, 2002, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), to the entire period under 
review or to apply the new intervertebral disc criteria from 
the effective date of the change.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (amended 68 Fed. Reg. 51,545 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 5243).

The veteran reported to the March 2003 VA examiner that he 
has been unemployed for 10 to 13 years.  He did not say why, 
and his lumbar spine disorder is his only service-connected 
disability.  This potentially raises the matter of extra-
schedular rating or a total rating based in individual 
unemployability (TDIU), which can be included subissues in an 
increased rating claim depending on the facts of the case.  
See VAOPGCPREC 6-96.  In this context, it may be significant 
that the veteran informed a VA psychiatric examiner in 
December 2000 that he had been unemployed for one year since 
a work-related back injury.  This matter should be developed 
to ascertain the facts of the veteran's unemployment and its 
relation, if any, to his service-connected disability.

The RO should insure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), as regards development of evidence to 
resolve the question whether to rate the veteran's disability 
for intervertebral disc syndrome and as regards consideration 
of extra-schedular or TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  This must include notice 
of the necessity to provide information 
about treatment for intervertebral disc 
syndrome.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
are fully met. 

2.  Request the veteran to report whether 
he receives benefits from the Social 
Security Administration, when and where 
he was last employed, whether his last 
employment terminated because of a work-
related injury, and whether he made a 
workers' compensation claim.  Obtain SSA 
records, a report from his previous 
employer and workers' compensation 
records as indicated by the veteran's 
response.

3.  Schedule the veteran for a VA 
examination of the back with a review of 
the claims folder and prior EMG and MRI 
reports, and any currently indicated 
tests to diagnose or rule out 
intervertebral disc syndrome.  If 
intervertebral disc syndrome is 
diagnosed, the examiner should take a 
clinical history about the frequency and 
duration of physician ordered periods of 
bed rest, and provide an opinion whether 
it is related to the service-connected 
residuals of a back injury in service 
manifested by degenerative arthritis with 
osteophytosis versus a subsequent injury.  
The examiner should also identify the 
underlying pathology that explains the 
veteran's reports of pain.

4.  Readjudicate the claim at issue, 
including whether referral for extra-
schedular rating or TDIU is warranted.  
If any element of the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




